Citation Nr: 0624150	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  04-33 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to August 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The decision found that a previous 
denial of a claim for service connection for PTSD was 
confirmed and continued.  It also informed the veteran that 
his claim for service connection for PTSD was considered to 
be reopened.  

The Board notes that in November 2002, service connection for 
PTSD was denied.  VA notified the veteran of this decision in 
November 2002.  He did not appeal.  The submission of new and 
material evidence to reopen a previously denied claim is a 
jurisdictional prerequisite to reexamination of the 
appellant's claim by the Board.  The Board must make this 
jurisdictional determination prior to de novo review of the 
claim.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  The Board has characterized the issue accordingly.

In March 2005, the veteran, sitting at the RO, testified via 
video conference, at hearing before the undersigned, sitting 
at the Board's central office in Washington, DC.  A 
transcript of that hearing is associated with the claims 
file.  

For the reasons cited below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.


REMAND

As noted in the INTRODUCTION section above, entitlement to 
service connection for PTSD was previously denied by the RO 
in the November 2002 rating decision.  The November 2002 
decision is final in light of the absence of a perfected 
appeal.  38 U.S.C.A. § 7105 (West 2002).  Thus, regardless of 
any RO action, the current claim may be considered on the 
merits only if new and material evidence has been submitted 
since that November 2002 final decision.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005); Barnett, supra.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court), in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), held that the legislative intent of 38 
U.S.C.A. § 5103 (West 2002) is to provide claimants a 
meaningful opportunity to participate in the adjudication of 
claims.  Hence, the Court held that in a claim to reopen it 
is vital to explain with particularity what specific evidence 
would constitute new and material evidence in the context of 
the prior final rating decision.  Such notice has not yet 
been provided to the veteran.  Rather, the record must show 
that the veteran was provided pertinent notice under 38 
U.S.C.A. § 5103 which describes, "what evidence is necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial." Kent, slip op. at 10 (emphasis added).  
In this case, there is no evidence that the RO looked at the 
bases for the denial in the prior November 2002 decision and 
then provided the veteran a specifically tailored notice 
which addressed that November 2002 decision.  Accordingly, 
further development is required.  Further, the veteran is not 
shown to have been notified of the need to submit new and 
material evidence, nor of the appropriate legal definition of 
new and material evidence.  

During his March 2005 hearing before the undersigned, the 
veteran, in essence, claimed to be in receipt of current 
treatment for his claimed PTSD disorder.  He testified that 
such treatment took place every two weeks.  See page six of 
hearing transcript (transcript).  Review of the record shows 
multiple VA counseling records, showing that the veteran was 
most recently treated in April 2003.  He also claimed to have 
been afforded a VA compensation and pension examination in 
January 2004.  See page 13 of transcript.  No such 
examination report is on file.  Hence, there appear to be 
some pertinent medical records that are not yet associated 
with the claims file.  See Dunn v. West, 11 Vet. App. 462 
(1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Here, the 
record suggests that additional VA medical evidence might be 
available that is not before the Board at this time.

The veteran contends he has PTSD resulting from events he 
experienced during military service in Japan.  The claimant 
specifically maintains that on May 15, 1972, while stationed 
at Fatima Base, Okinawa, he was taken prisoner by Japanese 
police.  He adds that he was taken to Naha prison in Okinawa 
where he was traumatized.  See September 2004 substantive 
appeal.  Parenthetically, the Board observes that a personnel 
record on file (incident/complaint report) shows that the 
veteran was charged with rape in November 1973.  A service 
record shows that he was convicted in June 1974 and taken 
prisoner.  According to a July 26, 1974 Memorandum from the 
Staff Judge Advocate, the veteran was convicted of rape by 
Japanese authorities and sentenced to imprisonment at forced 
labor for two years and 6 months and was presently serving 
his sentence.  It was anticipated that a copy of the judgment 
of the conviction would be provided by the Japanese 
authorities and included in the record.  A September 1974 
record indicates the veteran was to report to Sasebo prison 
no later than September 1974.  A May 1976 Claim for Personal 
Property Against the United States shows that the veteran 
claimed to have been put in the brigade for two weeks on June 
5, 1973 in Okinawa, later moved to the Naha prison for six 
weeks, and subsequently moved to the prion in Sasebo for 11 1/2 
months.  

Entitlement to service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2005); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2005).  
But see 38 C.F.R. § 3.1(m)(3) (2005) (to the effect that an 
injury or disease will be found to not have occurred in the 
line of duty if the veteran was confined by a civilian court 
for a felony).

Under § 3.304(f)(3), if a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of behavior 
changes that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R. 
§ 3.304(f)(3).  The veteran was notified of this regulation 
as part of the August 2004 statement of the case (SOC).  But 
see Bradford v. Nicholson, No. 03-1204 (July 20, 2006), where 
the Court found that VA neglected to comply with 38 C.F.R. 
§ 3.304(f)(3), which requires that when claimants allege 
post-traumatic stress disorder on the basis of in-service 
personal assault VA must advise them of alternative sources 
of evidence for proving the occurrence of personal assault 
before denying their claims (emphasis added).  

Though an August 2002 VA progress note includes a finding of 
"symptoms characteristic of PTSD," neither the appellant's 
service medical records nor his available post-service 
medical records show a diagnosis of PTSD.  

The appellant's DD Form 214 MC shows that he was a freight 
operator, and that he last served in Sasebo, Japan.  
Significantly, the RO has not attempted to verify the events 
which the appellant states caused his PTSD.  On remand, the 
RO should attempt to verify whether, during the veteran's 
service he was exposed to the stressors which he has 
identified.  The RO for these purposes should contact the 
Commandant of the Marine Corps in Quantico, Virginia.

The veteran also claims that medical records are missing from 
when he was imprisoned.  See VA Form 646, dated in December 
2004.  Review of the record does show that essentially only 
the reports of his July 1971 service enlistment and August 
1975 service discharge examinations are of record.  If 
additional service medical records exist, they may contain 
information critical to the matter at hand.

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following actions:

1.  Pursuant to Kent, and Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the 
RO is to provide the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the specific 
information or specific evidence needed 
to reopen the claim based on new and 
material evidence in light of the 
November 2002 rating decision.  The RO 
must also, in light of Dingess, provide 
notice how a disability rating and an 
effective date for the claim on appeal 
would be assigned.

The veteran must also be notified of the 
evidence and information necessary to 
reopen the claim, (i.e., describes what 
new and material evidence is under the 
standard in effect following the 
regulatory changes concerning 38 C.F.R. 
§ 3.156 made effective on August 29, 
2001).  

2. The RO should contact the NPRC and any 
other appropriate state and federal 
agency, including the Commandant of the 
Marine Corps, and request a copy of the 
1974 judgment of conviction by Japanese 
authorities regarding the veteran.  The 
length and location of any completed 
confinement should be documented in the 
record. 

3.  The RO should arrange for an 
exhaustive search through all appropriate 
state and federal agencies for service 
medical records from the veteran's period 
of active duty (July 1971 to August 
1975).  The veteran should also be asked 
if he has copies of those records and, if 
so, to submit them for the record.  If 
the records cannot be found, or have been 
irretrievably lost or destroyed, it 
should be so certified.  If the records 
are not located, the scope of the search 
should be documented for the record.

4.  The veteran should be requested to 
provide the names and addresses of all VA 
and non-VA medical providers who have 
treated him for PTSD since April 2003.  
The RO should then request all pertinent 
medical records from these medical 
providers.  In any event, the RO should 
specifically obtain all VA records (to 
include the report of a January 2004 VA 
examination report) associated with 
treatment afforded the veteran since 
April 2003.  

5.  The RO should attempt to obtain 
additional information from the veteran 
concerning the specific circumstances of 
his alleged service stressors, such as 
the dates, locations, units involved, and 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, and units 
of assignment.  With this information, 
the RO should review the file and prepare 
a summary of the veteran's alleged 
service stressors.  This summary must be 
prepared whether or not the veteran 
provides an additional statement, as 
requested above.  

6.  This summary and a copy of the 
veteran's DD 214 and other service 
personnel records should be sent to the 
Commandant of the Marine Corps, 
Headquarters, Personnel Management 
Support Branch (Code MSB-10), Quantico, 
Virginia 22134; or, if indicated, the 
Marine Corps Historical Center, Archives 
Section, Unit Diaries, Washington Navy 
Yard, 1254 Charles Morris Street, S.E., 
Washington, D.C. 20734.  The Commandant 
should be requested to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors.  The Commandant should also be 
requested to furnish any pertinent 
excerpts from any pertinent unit history 
and any pertinent operational reports for 
each unit to which the veteran was 
assigned.

7.  If, and only, if at least one of the 
claimed stressors is independently 
verified by the Commandant or otherwise, 
the veteran should be afforded a VA 
psychiatric examination by a physician 
with appropriate expertise to determine 
the nature and etiology of any diagnosed 
PTSD.  All indicated studies, tests and 
evaluations deemed necessary should be 
performed, including psychological 
testing designed to ascertain whether the 
veteran has PTSD due to an independently 
verifiable inservice stressor.  The 
examiner should be informed of any 
stressor which has been verified.  A 
diagnosis of PTSD under DSM IV criteria 
should be made or definitively ruled out.  
If PTSD is diagnosed, the examiner should 
identify the independently verifiable 
inservice stressor(s) supporting the 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why the diagnosis 
was not made.  The claims folder, 
including a copy of this REMAND, must be 
made available to and reviewed by the 
examiner.  

8.  Then, RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO must issue a 
supplemental SOC (SSOC), and provide the 
appellant and his representative with an 
opportunity to respond.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

